Citation Nr: 1117921	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  04-17 849	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for type II, diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which established service connection for type II, diabetes mellitus and assigned a 20 percent disability rating effective July 9, 2001.  Jurisdiction over the appeal was subsequently transferred to the RO in Cleveland, Ohio.  The Board, among other things, remanded the issue remaining on appeal to allow the Veteran an opportunity to present evidence at a personal hearing in March 2009.  The Veteran withdrew his request for a Board hearing by correspondence dated in March 2011.

The issues of entitlement to service connection for kidney disease, plantar fasciitis, and a disability manifested by dizziness and loss of balance and entitlement to special monthly compensation based upon housebound status or the need for aid and assistance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in May 2002.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in March 2006.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  VA has a duty to assist the veteran which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Veteran contends that a higher rating is warranted for his service-connected type II, diabetes mellitus.  A review of the record reveals that service-connected disability ratings are presently in effect for posttraumatic stress disorder (100 percent); pseudophakia, right eye, cataract, left eye, associated with type II, diabetes mellitus (30 percent); type II, diabetes mellitus (20 percent); chronic ischemic heart disease associated with type II, diabetes mellitus (10 percent); peripheral neuropathy of the left upper extremity associated with type II, diabetes mellitus (10 percent); peripheral neuropathy of the right upper extremity associated with type II, diabetes mellitus (10 percent); peripheral neuropathy of the left lower extremity associated with type II, diabetes mellitus (10 percent); and peripheral neuropathy of the right upper extremity associated with type II, diabetes mellitus (10 percent).  Entitlement to special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s) as a result of a 100 percent service-connected rating plus combined common disability ratings of 60 percent or more has been established effective from March 18, 2004.  

The record also reveals that the Veteran was last provided a VA examination to assess his service-connected type II, diabetes mellitus in March 2006 at which time the examiner noted poor control of the disorder, but that the Veteran was noninsulin dependent, was not on a restricted diet, and had no restriction of activities attributable to his diabetes.  A June 2008 VA eye examination, however, noted he had been on insulin for two and a half years.  A May 2009 statement from a VA physician also indicated an increase in symptomatology.  The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Further, the Board notes that the March 2006 VA examination report stated the Veteran was receiving Social Security Administration (SSA) disability benefits; however, the records associated with that claim are not included in the claims file.  In a November 2010 VA Form 21-4142 the Veteran reported he was receiving treatment for his disabilities at the Cincinnati, Ohio, VA Medical Center.  VA treatment records pertinent to the issue on appeal were last obtained in December 2008.  

The Court has held that SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  The Board finds that further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, records not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration benefit claim, as well as, all associated medical records.

3.  The Veteran should be scheduled for a VA diabetes mellitus examination for an opinion as to the nature and severity of his service-connected type II, diabetes mellitus.  The examination must be conducted in accordance with any applicable worksheet for VA Diabetes Mellitus Examinations (last revised September 27, 2010).  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the lay and medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


